                                                                                        United States District Court
                                                                                          Southern District of Texas

                         IN THE UNITED STATES DISTRICT COURT                                 ENTERED
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                October 23, 2018
                                  HOUSTON DIVISION                                        David J. Bradley, Clerk


ADAMS EMS, INC.,                                   §
                                                   §
                       Plaintiff,                  §
                                                   §
VS.                                                § CIVIL ACTION NO. H-18-1443
                                                   §
ALEX M. AZAR II, SECRETARY,                        §
UNITED STATES DEPARTMENT OF                        §
HEALTH AND HUMAN SERVICES                          §
                                                   §
                       Defendant.                  §

                                    PRELIMINARY INJUNCTION

       The following relief is ordered against the defendant, Alex M. Azar, II, Secretary of the United

States Department of Health and Human Services, and his officers, agents, servants, employees, and

attorneys. FED. R. CIV. P. 65(d)(2). The temporary restraining order covers and is binding on those

“who are in active concert or participation” with the parties or the parties’ officers, agents, servants,

employees, or attorneys. Id. This order takes effect today, October 23, 2018.

       (1)     The Secretary is enjoined from withholding or offsetting payments and receivables to,
               or otherwise collecting from, Adams EMS, Inc. to recoup the alleged overpayments in
               the claim pending an administrative-law-judge hearing.

       (2)     The Secretary is not enjoined from withholding Medicare payments for intervening
               alleged overpayment claims.

       (3)     The court waives the bond requirement for Adams. FED. R. CIV. P. 65(c). See A.T.N.
               Indus., Inc. v. Gross, 632 F. App’x 185, 191–92 (5th Cir. 2015).

       (4)     This Order expires on entry of final judgment in this case, unless the court orders
               otherwise. Any party may seek modification of this Order by written motion served on
               all parties and counsel and on a showing of good cause.

               SIGNED on October 23, 2018, at Houston, Texas.

                                                       ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
